 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7

 8   LYNNE E. SINGH-MINHAS,

 9                             Plaintiff,                  Case No. C19-5573-MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13

14          On March 26, 2020, this Court affirmed the final decision of the Commissioner and

15   dismissed this case with prejudice. (Dkt. ## 15-16.) On May 11, 2020, Plaintiff appealed that

16   decision to the Ninth Circuit. (Dkt. # 17.) On appeal, Defendant filed an unopposed motion to

17   vacate the judgment and to remand this matter to the District Court pursuant to Carr v. Saul, 141

18   S. Ct. 1352 (2021), which the Ninth Circuit granted. (Dkt. # 20.)

19          Accordingly, the Court hereby remands this matter to the Social Security Administration

20   for the agency to conduct further proceedings consistent with the Supreme Court’s intervening

21   decision in Carr.

22          \\

23          \\




     ORDER - 1
 1         Dated this 23rd day of June, 2021.

 2
                                                A
 3                                              MICHELLE L. PETERSON
                                                United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
